DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2019/11/29. It is noted, however, that applicant has not filed a certified copy of the PTC/CN2019/122213 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(s) 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim(s) 15 limitation(s) “…pixel circuit group and/or a shift register circuit…” is NOT CLEAR whether
A.	“and/or” means “and OR or”,
B.	“and/or” means “and AND or”
C.	“and/or” means “and OR or” and “and AND or”
D.	“and/or” means “OR” and “AND”
E.	“and/or” means “OR” or “AND”.

To further advance prosecution, the Examiner interprets “and/or” as “OR”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1-2, 4, 6-7, 11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (US Patent/PGPub. No. 20210181561).


Regarding Claim 1, (Currently Amended) Yamashita et al. teach an array substrate ([0064], FIG. 1-3, i.e. substrate 101), having a display area ([0062], FIG. 1-3, i.e. pixel array portion 102), the array substrate (i.e. please see above citation(s)) comprising:
at least one pixel group ([0060], FIG. 1-3, i.e. pixel circuits (called pixels as well) P) disposed in (FIG. 1-3, i.e. as shown by the figure(s)) the display area, each pixel group (i.e. please see above citation(s)) including a plurality of pixels ([0060], FIG. 1-3, i.e. pixel circuits) arranged in an array ([0062], FIG. 1-3, i.e. array portion); and
at least one pixel circuit group ([0082], FIG. 1-3, i.e. transistor(s) 121/125), each pixel circuit group (i.e. please see above citation(s)) being disposed between (FIG. 1-3, i.e. as shown by the figure(s)) two adjacent rows of pixels or two adjacent columns ([0072], FIG. 1-3, i.e. 104WS/106HS) of pixels in a corresponding pixel group (i.e. please see above citation(s)).
 2, (Original) Yamashita et al. teach the array substrate according to claim 1, wherein each of the plurality of pixels (i.e. please see above citation(s)) includes at least one sub-pixel ([0077], FIG. 1-3, i.e. pixel circuits P_R, P_G, and P_B); and
the at least one pixel circuit group (i.e. please see above citation(s)) includes at least one pixel driving sub-circuit group ([0081], FIG. 1-3, i.e. drive transistor 121), and each pixel driving sub-circuit group (i.e. please see above citation(s)) is electrically connected to (FIG. 1-3, i.e. as shown by the figure(s)) two corresponding adjacent rows of sub-pixels or two corresponding adjacent columns of sub-pixels ([0077], FIG. 1-3, i.e. pixel circuits P_R, P_G, and P_B), and is configured to supply pixel driving signals ([0081], FIG. 3-5, i.e. drive current Ids) to sub-pixels electrically connected to (FIG. 1-6, i.e. as shown by the figure(s)) the pixel driving sub-circuit group (i.e. please see above citation(s)).
Regarding Claim 4, (Currently Amended) Yamashita et al. teach the array substrate according to claim 2, further comprising at least one shift register circuit ([0074], FIG. 1-3, i.e. shift register), wherein each shift register circuit (i.e. please see above citation(s)) is disposed between (FIG. 1-3, i.e. similar to 104WS as shown by the figure(s)) two rows of pixels or two columns of pixels that are different from (FIG. 1-3, i.e. similar to 105DSL as shown by the figure(s)) two rows of pixels or two columns of pixels between which the a pixel driving sub-circuit group (i.e. please see above citation(s)) is disposed; and
the at least one shift register circuit (i.e. please see above citation(s)) is electrically connected to (FIG. 1-3, i.e. as shown by the figure(s)) the at least one pixel driving sub-circuit group, and is configured to supply scan driving signals ([0066], FIG. 1-3, i.e. scanning portion(s) 104/105) to the at least one pixel driving sub-circuit group (i.e. please see above citation(s)).
Regarding Claim 6, (Currently Amended) Yamashita et al. teach the array substrate according to claim 4, wherein the at least one pixel driving sub-circuit group (i.e. please see above citation(s)) includes a plurality of pixel driving sub-circuit groups ([0081], FIG. 1-3, i.e. drive transistor(s) 121(s));
the at least one shift register circuit includes a first shift register circuit ([0074], FIG. 1-3, i.e. one of shift register(s), e.g. similar to 104) and a second shift register circuit ([0074], FIG. 1-3, i.e. another of shift register(s), e.g. similar to 105); and
the first shift register circuit and the second shift register circuit (i.e. please see above citation(s)) are electrically connected to the plurality of pixel driving sub-circuit groups (i.e. please see above citation(s)); or
the first shift register circuit is electrically connected to some of the plurality of pixel driving sub-circuit groups, and the second shift register circuit is electrically connected to some other pixel driving sub-circuit groups of the plurality of pixel driving sub-circuit groups (i.e. alternative limitation(s) omitted).
Regarding Claim 7, (Currently Amended) Yamashita et al. teach the array substrate according to claim 6, wherein the first shift register circuit and the second shift register circuit (i.e. please see above citation(s)) are arranged adjacently between two rows of pixels or two columns (FIG. 1-3, i.e. similar to 104/105 as shown by the figure(s)) of pixels(i.e. please see above citation(s)); or
the first shift register circuit are disposed between two rows of pixels or two columns of pixels that are different from two rows of pixels or two columns of pixels between which the second shift register circuit is disposed (i.e. alternative limitation(s) omitted).
Regarding Claim 11, (Currently Amended) Yamashita et al. teach a display panel ([0060], FIG. 1-3, i.e. display device 1), comprising the array substrate according to claim 1 (i.e. please see above citation(s)).
Regarding Claim 14, (Currently Amended) Yamashita et al. teach a display driving method ([0060], FIG. 1-3, i.e. drive signal generating), applied to the display panel according to claim 11, the display driving method (i.e. please see above citation(s)) comprising:
controlling ([0060], FIG. 1-3, i.e. generating … processing) each pixel driving sub-circuit group (i.e. please see above citation(s)) to supply pixel driving signals ([0060], FIG. 1-3, i.e. drive signal) to two adjacent rows of sub-pixels or two adjacent columns of sub-pixels that are electrically connected to the pixel driving sub-circuit group (i.e. please see above citation(s)).
Regarding Claim 15, (Original) Yamashita et al. teach the display driving method according to claim 14 (i.e. please see above citation(s)), further comprising:
transmitting ([0060], FIG. 1-3, i.e. generating), by a control integrated circuit ([0060], FIG. 1-3, i.e. one chip-Semiconductor Integrated Circuit (IC)) disposed on a second surface ([0064], FIG. 1-3, i.e. 101’s bottom surface) of a base of the array substrate (i.e. please see above citation(s)), control signals ([0060], FIG. 1-3, i.e. generating … processing) to the at least one pixel circuit group i.e. please see above citation(s)) and/or a shift register circuit disposed on a first surface of the base of the array substrate through at least one side edge structure (i.e. alternative limitation(s) omitted).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US Patent/PGPub. No. 20210181561) in view of Qiu (US Patent/PGPub. No. 20210035521).

Regarding Claim 12, (Original) Yamashita et al. teach the display panel according to claim 11.
However, Yamashita et al. do not explicitly teach
a control integrated circuit, wherein the control integrated circuit is disposed on a second surface of a base of the array substrate, and the control integrated circuit is electrically connected to a plurality of signal connection lines in a corresponding fan-out structure of the array substrate, and is configured to output control signals to the plurality of signal connection lines.
In the same field of endeavor, Qiu teaches
a control integrated circuit ([0072], FIG. 1, i.e. control chip 220), wherein the control integrated circuit (i.e. please see above citation(s)) is disposed on (FIG. 1, i.e. as shown by the figure(s)) a second surface ([0072], FIG. 1, i.e. top surface) of a base of the array substrate ([0084], FIG. 3, i.e. array substrate), and the control integrated circuit (i.e. please see above citation(s)) is electrically connected to (FIG. 1, i.e. as shown by the figure(s)) a plurality of signal connection lines ([0072], FIG. 1, i.e. connection lines 121) in a corresponding fan-out structure ([0072], FIG. 1, i.e. fan-out layout) of the array substrate (i.e. please see above citation(s)), and is configured to output control signals ([0072], FIG. 1, i.e. data lines 111) to the plurality of signal connection lines (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the invention’s effective date was filed to combine Yamashita et al. teaching of an array substrate comprising pixels and driving circuits with Qiu teaching of an array substrate comprising pixels and resistive fan-out circuits providing data to driving circuits to effectively adjust differences in lengths of fan-out circuits providing adjustable resistive fan-out circuits (Qiu’s [0072]).
(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US Patent/PGPub. No. 20210181561) in view of WANG et al. (US Patent/PGPub. No. 20210208834).

Regarding Claim 13, (Currently Amended) Yamashita et al. teach display panel according to claim 11.
However, Yamashita et al. do not explicitly teach
a spliced display panel, comprising at least two display panels that are spliced to each other.
In the same field of endeavor, WANG et al. teach
a spliced display panel ([0033], FIG. 1-2, i.e. splice display screen), comprising at least two display panels ([0033], FIG. 1-2, i.e. multiple screen bodies) that are spliced to each other ([0033], FIG. 1-2, i.e. by splicing).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the invention’s effective date was filed to combine Yamashita et al. teaching of an array substrate comprising pixels and driving circuits with WANG et al. teaching of spliced display comprising multiple displays providing splicing to effectively display different types, directions, and resolutions providing spliced display (WANG et al.’s [0033]).

Allowable Subject Matter

7.	Claims 3, 5, 8-10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is an examiner’s statement of reasons for allowance:

Yamashita et al. (US Patent/PGPub. No. 20210181561) teach any one of a write scanning line, a power source supply line, and a video signal line is structured as a subsidiary wiring disposed in the same layer as that having a lower electrode disposed therein. The subsidiary wiring is used in the power source supply line through which a power source drive pulse to be pulse-driven is transmitted, or other wirings (such as the write scanning line and the video signal line)

Qiu (US Patent/PGPub. No. 20210035521) teaches a display device and an adjustment method therefor. The display device (10) comprises a display panel (100) and a driving circuit (200). The display panel (100) comprises a display area (110) and a fan-out area (120), wherein multiple data lines are provided in the display area (110), and multiple connection lines are provided in the fan-out area (120). The driving circuit (200) comprises: a detection circuit configured to detect a resistance value of a connection line, connection lines (121), comprising a first connection line and a second connection line; multiple source driving circuits (210), wherein an adjustable resistor 

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display substrate including

“…a length of the pixel driving sub-circuit group in a column direction is less than a length of the corresponding pixel group in the column direction…
… a length of the pixel driving sub-circuit group in the row direction is less than a length of the corresponding pixel group in the row direction…” (Claim 3),

“…a length of the shift register circuit in the column direction is less than a length of the pixel group in the column direction…
… a length of the shift register circuit in the row direction is less than a length of the pixel group in the row direction…” (Claim 5),

“…a first backup circuit, the first backup circuit being a backup of the first shift register circuit, and being configured to be electrically connected to corresponding pixel driving sub-circuit groups when the first shift register circuit fails, and to supply scan driving signals to its corresponding pixel driving sub-circuit groups; and
a second backup circuit, the second backup circuit being a backup of the second shift register circuit, and being configured to be electrically connected to corresponding pixel driving sub-circuit groups when the second shift register circuit fails, and to supply scan driving signals to its corresponding pixel driving sub-circuit groups.” (Claim 8),

in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628